DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 24-30 are cancelled.
Claims 7-23 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hunter G. Haygood (Reg. No. 72,759) on October 18, 2021.

The application has been amended as follows: 

Claims 1-6 and 24-30 are cancelled.



Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
While Fischer et al. (USPGPUB 2008/0108295) discloses a control systems for recovery wheels, ventilation systems with recovery devices, buildings having ventilation, and methods of controlling recovery wheels and controlling or modifying ventilation systems.  A parameter of ventilation systems or recovery devices, such as the speed of a recovery wheel, may be controlled as a function of pressure, differential pressure, flow rate, or fan speed, Maeda (USP 5816065) discloses a high efficiency air conditioning system combining a desiccant assisted air conditioner with a heat pump device in which quick start-up of the system under all conditions by selecting a start-up mode operation is disclosed.  The desiccant assisted air conditioning system comprises a recovery heat exchanger for recovering heat from the regeneration air flowing downstream of the desiccant device in the regeneration passage into the refrigerant flowing in the heat pump cycle passage for use as heat of evaporation in the heat pump device, and Kaiser (USPPUB 20170138612) disclosed heat recovery system including a chamber having a cooling intake, an emissions intake, and a chamber exhaust, a heat recovery exchanger, a fluid circuit in communication with the heat recovery exchanger, a heat extraction exchanger, at least one controller operably linked to at least one operating component of the heat recovery system and at least one sensor configured to collect at least one environmental measurement and system related data from within the habitat, none of these references taken either alone or in combination with the prior art of record disclose a heating, ventilation, and air conditioning (HVAC) system, including:

Claim 19, an energy recovery conduit and a controller, wherein the energy recovery conduit is configured to direct a flow of air along a flow path from a central housing of an outdoor HVAC unit to a condenser, and wherein the controller is configured to: receive, via a first sensor, a first signal indicative of a first temperature of the flow of air within the energy recovery conduit; receive, via a second sensor, a second signal indicative of a second temperature of ambient atmospheric air; compare a value associated with the first temperature and a value associated with the second temperature; and instruct a primary damper to move to an open position and a secondary damper to move to a closed position when the value associated with the first temperature is less than the value associated with the second temperature, wherein the primary damper and the secondary damper are configured to modulate the flow of air along the flow path.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119